 
 
Exhibit 10.2
1080 LEASE

FIRST AMENDMENT TO LEASE
 
THIS FIRST AMENDMENT TO LEASE (the “Amendment”) is made and entered into as of
the 3rd day of August, 2011 by and between MIAMI-DADE COUNTY, FLORIDA, a
political subdivision of the State of Florida, formerly known as Metropolitan
Dade County, Florida (the “County”) and ROYAL CARIBBEAN CRUISES LTD., a Liberian
corporation (the “Lessee”).
 
RECITALS
 
A.   The County and Lessee entered into that certain Office Building Lease
Agreement dated January 18, 1994, between the County and Lessee (the “Lease”)
with respect to that certain office building located at 1080 Caribbean Way,
Miami, Florida 33132 (the “Building”).
 
B.   The County and Lessee desire to modify and amend certain terms and
provisions of the Lease, as hereinafter set forth.
 
NOW THEREFORE for the sum of Ten and No/100 Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, as well as for the mutual covenants contained herein, the parties
hereby agree as follows:
 
1.   Recitals. The Recitals to this Amendment are true and correct and are
incorporated herein by reference and made a part hereof.
 
2.   Defined Terms.  Any defined terms utilized in this Amendment but not
defined herein shall have the meanings ascribed to said terms in the Lease.
 
3.   Master Agreement.  The County and Lessee acknowledge and agree that
(i) Lessee has fully performed all of its duties and obligations under the
Master Agreement; (ii) the Note has been repaid in full; (iii) all guaranties
given in connection with the Note have been released; and (iv) that the Master
Agreement is of no further force and effect.
 
4.   Extension of Initial Term.  The County and Lessee acknowledge and agree
that the Lease Commencement Date was October 1, 1995 and that the Initial Term
of the Lease is set to expire on September 31, 2015. The County and Lessee
hereby agree to extend the Initial Term of the Lease until March 31, 2021 (the
“Term Expiration Date”), under the same covenants, agreements, provisions and
conditions contained in the Lease, except as modified by this Amendment.
 
5.   Extended Term.  Article 3.2 of the Lease is hereby amended and restated in
its entirety to read as follows:
 
“3.2  Extended Term.  Lessee shall have the option to extend the term of this
Lease for the Leased Premises for two (2) consecutive terms (each an “Extended
Term”) of five (5) years each, the first Extended Term, if such option is
exercised, to commence from the Term Expiration Date; provided, however, that at
the time of exercise of the respective option Lessee shall not be in default
hereunder. Each option shall be exercised by written notice to County given at
least six (6) months
 

 
 

--------------------------------------------------------------------------------

 

prior to the expiration of the Initial Term or the applicable Extended Term.
Each Extended Term shall be upon the same covenants, agreements, provisions and
conditions that are contained herein for the Initial Term, except as expressly
provided herein to the contrary.”
 
6.   Base Rent.  Article 5.1 of the Lease is hereby amended and restated in its
entirety to read as follows:
 
    “Base Rent.
 
a.           The Base Rent shall be Zero and No/100 Dollars ($0.00) through and
including July 31, 2015.  Commencing on August 1, 2015, the Base Rent shall be
One Million Eight Hundred Thousand and No/100 Dollars ($1,800,000.00) payable in
equal monthly installments of One Hundred Fifty Thousand and No/100 Dollars
($150,000.00), in advance, plus sales tax due on the first day of each calendar
month during the balance of the Term of this Lease.  Base Rent for any period of
less than one month shall be apportioned based on the number of days in that
month.  Lessee will pay Annual Rent (as defined below), plus applicable sales
tax, to the Miami-Dade County Seaport Department.  Base Rent has been calculated
based upon the negotiated rentable square footage of the Leased Premises.
 
b.           The Base Rent shall be increased annually commencing August 1, 2016
and on the first day of August each year thereafter during the Term, by, for all
items other than Utility Costs, the lesser of (i) two and one half percent
(2.5%); or (ii) the percentage increase in the CPI over the CPI for the
immediately preceding twelve (12) month period calculated from July 1 of the
prior year through June 30 of the current year.  In addition, Base Rent shall be
increased annually on August 1, 2016 and on the first day of August each year
thereafter during the Term, by the amount of any increases in Utility Costs over
the Utility Costs for the immediately preceding twelve (12) month period
calculated from July 1 of the prior year through June 30, not to exceed a four
percent (4%) increase in such Utility Costs in any year.
 
c.           For purposes of the Lease, the term “CPI” shall mean the Consumer
Price Index, U.S. City Average for all items less food and energy.  For purposes
of the Lease, the term “Utility Costs” shall mean the cost to provide water,
sewer and electrical services to the Leased Premises as set forth in Articles
9.1 and 9.2 for the immediately preceding twelve (12) month period calculated
from July 1 through June 30 of each year.”
 
7.   Additional Rent.  Lessee shall pay to the County Additional Rent in the
amount of Forty Five Thousand and No/100 Dollars ($45,000.00) per year (i.e.
from August 1 to July 31 of the following year) payable in equal monthly
installments of Three Thousand Seven Hundred Fifty and No/100 Dollars
($3,750.00) on the first day of each and every month, plus sales tax, to and
including July 1, 2015.  Thereafter, no Additional Rent shall be due and payable
for the balance of the Term, since same shall thereafter be deemed to be
included in the Base Rent for all purposes under the Lease.
 

  2
 

--------------------------------------------------------------------------------

 

8.   Rent Adjustment.  Article 5.3 of the Lease is hereby amended and restated
in its entirety to read as follows:
 
“Rent Adjustment.  From the Effective Date through July 31, 2015, Lessee shall
pay to the County as Annual Rent the Base Rent, the Additional Rent and
seventy-five percent (75%) of the Cost of Services.  Commencing August 1, 2015
the Cost of Services and the Additional Rent shall be deemed included in the
Base Rent for all purposes under the Lease and Lessee shall no longer be
required to pay for the Cost of Services and Additional Rent separately from
Base Rent.  Therefore, notwithstanding anything to the contrary contained in the
Lease, from and after August 1, 2015, the term “Annual Rent” shall mean the Base
Rent as adjusted annually in accordance with Article 5.1 of the Lease, since the
Base Rent will include what was formerly the Cost of Services and the Additional
Rent.”
 
9.   Late Fee.  Article 5.4 of the Lease is hereby deleted.
 
10.   Ground Rent.  From the Effective Date through July 31, 2015, Lessee shall
pay ground rent in accordance with Article 44 of the Lease.  Commencing August
1, 2015, Lessee shall no longer be required to pay ground rent in accordance
with Article 44 of the Lease and from and after August 1, 2015, the ground rent
payment referenced in Article 44 of the Lease shall be deemed included in the
Base Rent for all purposes under the Lease.
 
11.   Calculation of Cost of Services.
 
A.   Since 2006 there has been a dispute between the County and Lessee regarding
the calculation of the Cost of Services.  Beginning in 2006 the County has
invoiced Lessee Nine Hundred Eighty Five Thousand Eight Hundred Twenty One and
No/100 Dollars ($985,821.00) annually for the Cost of Services in connection
with the Building and the building located at 1050 Port Boulevard, Port of
Miami, Florida (the “1050 Building”), which is subject to that certain Office
Building Lease Agreement between the County and Royal Caribbean Cruise Line,
Inc. dated July 25, 1989, as amended and assigned to Lessee (the “1050
Lease”).  Lessee has disputed this amount due to the County’s inclusion of
certain capital improvements and overhead rates in the calculation of the Cost
of Services for the Building and the 1050 Building.  Lessee has been paying to
the County Eight Hundred Eighty Two Thousand Four Hundred Nineteen and 50/100
Dollars ($882,419.50) annually since 2006 instead of the Nine Hundred
Eighty-Five Thousand Eight Hundred Twenty One and No/100 Dollars ($985,821.00)
invoiced  by the County.  The County hereby agrees to accept the payments made
by Lessee as described herein as payment in full of the Cost of Services under
the Lease and in connection with the 1050 Building and the 1050 Lease and the
County hereby waives any right under the Lease and the 1050 Lease to claim that
Lessee has not fully paid the Cost of Services under the Lease and the 1050
Lease arising prior to January 1, 2011.
 
B.   The parties hereby agree that the Cost of Services shall not include
Capital Improvement costs and overhead rates in the calculation of the annual
cost of providing services to the Lessee which are specified in Article 9 of the
Lease. For purposes of this Lease, “Capital Improvement” shall mean non-repair,
non-maintenance, non-recurring betterments or
 

3 
 

--------------------------------------------------------------------------------

 

improvements to the Building which extends the useful life of the Building or
increases the usefulness of the Building.
 
12.   Payments Under the Lease.  The County acknowledges that Lessee has paid
all amounts due under the Lease for Annual Rent, including, without limitation,
Base Rent, Additional Rent, Cost of Services and any other amount due from
Lessee to the County under the Lease accruing prior to the Effective Date of
this Amendment and the County hereby forever discharges and releases Lessee from
all claims for amounts due under the Lease arising prior to the Effective Date
of this Amendment.
 
13.   Assumption of Services by Lessee.  Notwithstanding anything to the
contrary contained in Article 9.7 of the Lease, if Lessee elects to perform any
of the services to be performed by the County pursuant to Article 9, the
reduction pursuant to Article 9.7 may reduce the Annual Rent to an amount that
is less than the Base Rent from and after August 1, 2015.  The balance of
Article 9.7 remains unchanged and in full force and effect.
 
14.   Performance under the Lease.
 
A.   With the exception of the execution and recordation of all documents
required to transfer title to the Building from the Lessee to the County, the
County acknowledges and agrees that as of the Effective Date of this Amendment
Lessee has fully performed all of its covenants, duties and obligations under
the Lease and the County hereby releases and forever waives and discharges
Lessee of and from any and all claims and demands of any type or nature arising
under the Lease prior to the Effective Date of this Amendment.
 
B    Lessee acknowledges and agrees that the County has fully performed all of
its covenants, duties and obligations under the Lease and Lessee hereby releases
and forever waives and discharges the County of and from any and all claims and
demands of any type or nature arising under the Lease prior to the Effective
Date of this Amendment.
 
15.   Repairs to Building.  The County, at its sole cost and expense, covenants
and agrees to complete the repairs and improvements to the Building identified
on Exhibit “A” attached hereto and made a part hereof (the “Repairs and
Improvements”) in accordance with the time frame set forth on Exhibit A (the
“Time Frames”).  If the County fails to complete the Repairs and Improvements
within the Time Frames, as same may be extended as a result of Excusable Delay,
and same is not cured within the time frames set forth under Article 25.3(A) of
the Lease, Lessee may cure the default in accordance with Article 25.3(B)(2) of
the Lease.
 
16   Redevelopment of the South West Corner.  The County has advised Lessee that
the County intends to redevelop portions of the Land, including parking areas
utilized by Lessee, its employees, agents and guests.  In this regard, the
County covenants and agrees to identify a substantially equivalent number of
parking spaces mutually acceptable to the County and Lessee as a condition
precedent to relocating any of Lessee’s surface parking, so that at all times
Lessee shall have a substantially equivalent number of parking spaces for the
Building.
 
17.   Port Security.  The County acknowledges and agrees that at all times
during the term of the Lease, Lessee and its employees, agents and guests shall
have unrestricted access to the Building 24 hours per day, 365/366 days per
year.  The County covenants and agrees that all
 

 4
 

--------------------------------------------------------------------------------

 

access restrictions affecting the Port of Miami, including, without limitation,
weather and security restrictions, shall be implemented east of the parking
garage thereby allowing unfettered access to the Building at all times.
 
18.   Costs Associated with Port Security.  In the event additional security
measures at the Port of Miami are imposed for any reason above current levels
and such additional security measures would require Lessee or Lessee’s
employees, agents and guests to incur additional costs and expenses to obtain
access to the Leased Premises, the County shall be responsible to pay all such
additional costs and expenses incurred by Lessee and its employees, agents
and  guests to obtain access to the Leased Premises, in order to comply with the
new security measures (e.g., issuance of employee port identification cards,
etc.).  If such additional security costs are actually paid by Lessee and its
employees, agents and guests to obtain access to the Leased Premises, the County
shall be responsible to promptly reimburse Lessee for all such additional costs
and expenses incurred by Lessee and its employees, agents and guests to obtain
access to the Leased Premises in order to comply with the new security measures.
 
19.   Access Charges.  The amount payable by Lessee pursuant to the Lease is
expressly conditioned upon the County not assessing fees or charges to Lessee’s
employees, Building guests and service providers in connection with their use of
the Port tunnel or the Port bridge. In the event that the County assesses
Lessee’s employees, Building guests and service providers fees or charges in
connection with their use of the Port tunnel or the Port Bridge, the County
agrees to credit any payment due from Lessee under the Lease by the amount of
the fees and charges paid by Lessee’s employees, Building guests and service
providers in connection with their use of the Port tunnel or the Port Bridge.
 The parties agree to negotiate in good faith the methodology to quantify,
document and disburse this credit.
 
20.   Damage or Destruction.  Article 10.2 of the Lease is hereby amended and
restated in its entirety to read as follows:
 
“10.2   Damage or Destruction.
 
A.           Repairable Within One Hundred Eighty (180) Days.  If any portion of
the Leased Premises is damaged by fire, earthquake, flood or other casualty, or
by any other cause of any kind or nature (the “Damaged Property”) and the
Damaged Property can, in the opinion of the Lessee’s architect (the “Architect”)
reasonably exercised, be repaired within one hundred eighty (180) days from the
date of the casualty or destruction, Lessee shall proceed immediately to make
such repairs to the standards required by paragraph C below to the extent
casualty insurance proceeds are available.  In this event, this Lease shall not
terminate, Annual Rent shall continue to be payable except as provided in
paragraph E below, and Lessee shall be entitled to retain all casualty insurance
proceeds payable as a result of the casualty. A copy of the Architect's opinion
shall be delivered to the County within thirty (30) days from the date of the
casualty or destruction.  The Architect's opinion shall be made in good faith
after a thorough investigation of the facts required to make an informed
judgment.  The Architect shall consider and include as part of his evaluation
the period of time necessary to
 

5 
 

--------------------------------------------------------------------------------

 

obtain the required approvals of all insurers, to order and obtain materials,
and to engage contractors.
 
B.           Not Repairable Within One Hundred Eighty (180) Days.  If in the
opinion of the Architect reasonably exercised, the Damaged Property cannot be
repaired within one hundred eighty (180) days from the date of the damage,
Lessee shall have the option of (i) terminating the Lease as of the date of such
casualty or destruction; or (ii) repairing the Damaged Property within the time
period reflected in the Architect's opinion, in which event the Lease shall
remain in full force and effect and the Lessee shall restore the Damaged
Property in accordance with Article 10.2(A).  If Lessee exercises its option to
terminate, Lessee shall retain from the insurance casualty proceeds the
following amounts: (1) the value of Lessee's interest in the balance of the Term
of this Lease including its interest in its options for the Extended Terms; (2)
the unamortized value over the term of this Lease of Lessee's property and its
improvements and alterations to the Leased Premises, regardless of whether they
are part of the Leased Premises or constitute Lessee's Property under the
provisions of this Lease; and (3) the cost of relocation.  Any surplus shall
belong to the County.
 
C.           Option to Terminate Not Exercised.  If Lessee does not exercise its
option to terminate hereunder, the Lessee shall, with due diligence, repair the
Damaged Property as a complete architectural unit of substantially (as
reasonably possible) the same usefulness, design and construction existing
immediately prior to the damage.  In this event, this Lease shall not terminate,
Annual Rent shall continue to be payable except as provided in paragraph E
below, and Lessee shall be entitled to retain all casualty insurance proceeds
payable as a result of the casualty.
 
D.           Definition of Repair.  The word “repair” shall include rebuilding,
replacing, and restoring the Damaged Property.
 
E.           Abatement of Rent.  Annual Rent shall be equitably abated under the
Lease from the date of such casualty or destruction to the date Lessee has
restored the Damaged Property in accordance with Article 10.2(C).”
 
21.   Subletting.  Article 19.2 (A) and (C) of the Lease is hereby amended and
restated in their entirety to read:
 
“Subletting.  In the event Lessee desires to sublease all or any portion of the
Building in accordance with Article 2, Lessee shall give notice of the terms of
such sublease to County in writing prior thereto.  Such sublease shall be
subject to approval by the County in accordance with Article 19.2(B).  Any
sublease rental (whether monetary or otherwise) in excess of the rentals
provided for under the Lease during the term of the sublease, less Lessee's
costs associated with the sublease, shall belong to the County.  Lessee shall
remit said amount to the County within thirty (30) days of receipt from the
sublessee.”
 

6 
 

--------------------------------------------------------------------------------

 

 
22.   Default by Lessee.  In the event of a default by Lessee under Article
25.1(2) of the Lease as a result of a violation of Article 32 of this Amendment,
Lessee may elect to cure such default within the time frame set forth in Article
25.1(2), by electing to increase the Base Rent by One Hundred Fifty Thousand and
No/100 Dollars ($150,000.00) per year or Twelve Thousand Five Hundred Thousand
and No/100 Dollars ($12,500.00) per month from and after the date of such
default, which increase in Base Rent shall be applicable for the balance of the
term of the Lease, as same may be extended, in which event the default under
Article 32 of this Amendment shall be deemed cured.  This increase to the Base
Rent is subject to further increase annually in accordance with Article 5.1 of
the Lease commencing upon the first annual adjustment in Base Rent after the
additional One Hundred Fifty Thousand and No/100 Dollars ($150,00.00) becomes
payable.
 
23.   Notices.  Article 20 of the Lease is hereby amended and restated in its
entirety to read as follows:
 
“Notices.  Any and all notices, requests, demands and other communications
required or permitted to be given pursuant to this Lease shall be in writing
(except for notices under Article 18.1) and shall be deemed to have been duly
given when delivered by hand or when deposited in the United States mail, by
registered or certified mail, return receipt requested, postage prepaid, as
follows:
 
If to County:
 
Miami-Dade County
Seaport Department
1015 North America Way
Miami, FL  33132
Attention:  Seaport Director
 
With a copy to:
 
County Attorneys Office
Stephen P. Clark Center
111 Northwest First Street
Suite 2810
Miami, FL  33128
Attention:  Steven Bass
 
If to Lessee:
 
Royal Caribbean Cruises Ltd.
1050 Caribbean Way
Miami, FL  33132
Attention:  Director, Facilities
 
With a copy to:
 

7
 

--------------------------------------------------------------------------------

 

 
Royal Caribbean Cruises Ltd.
1050 Caribbean Way
Miami, FL  33132
Attention:  General Counsel
 
and to such other parties as shall be notified in writing by each party to the
other.”
 
24.   Default by County.  Article 25.3(B) is amended and restated as follows:
 
“B.           Lessee’s Remedies.    If Lessee declares an event of default,
Lessee may (1) withhold payment of Annual Rent due and to accrue hereunder (to
the extent necessary to cover the costs estimated by Lessee to cure such
default) so long as the County remains in default, or (2) cure such default and
invoice County for costs and expenses (including reasonable attorneys’ fees and
court costs) incurred by Lessee therefore. If County does not reimburse Lessee
within thirty (30) days after it receives Lessee’s invoice, Lessee may deduct
all such costs and expenses from the Annual Rent due and to become due hereunder
plus interest at the rate of one and one-half percent (1 ½ %) per month.”
 
25.   Article 25.3(C) is hereby deleted.
 
26.   Estoppel Certification.
 
A.   Lessee represents to the County that as of the Effective Date of this
Amendment: (i) the Lease is in full force and effect; and (ii) to the best of
Lessee’s knowledge, the County is not in default in the performance of any
covenant, agreement or condition contained in the Lease.
 
B.    The County represents to Lessee that as of the Effective Date of this
Amendment:  (i) the Lease is in full force and effect; and (ii) to the best of
the County’s knowledge, Lessee is not in default in the performance of any
covenant, agreement or condition contained in the Lease.
 
27.   Condemnation.
 
A.   Taking - Lease Ends.  The last sentence of Article 33.1 of the Lease is
hereby deleted and replaced by the following:
 
“In the event of such termination, Rent shall be equitably adjusted based upon
the date of such taking.”
 
B.   Taking - Lease Continues.  Article 33.2 of the Lease is hereby amended and
restated in its entirety to read as follows:
 
“Taking - Lease Continues.  If less than all of the Leased Premises shall be
taken and, in Lessee’s opinion communicated by notice to County within sixty
(60) days after Lessee is notified of such taking, Lessee is able to gain access
to and
 

8 
 

--------------------------------------------------------------------------------

 

continue the conduct of its business in the part not taken, this Lease shall
remain unaffected and the Rent shall be equitably adjusted.”
 
C.   Temporary Taking.  The last sentence of Article 33.3 is hereby deleted and
replaced with the following:
 
“If the Lease is terminated, Rent shall be equitably adjusted as of the date of
termination.  If Lessee elects not to terminate this Lease, Rent shall be
equitably adjusted as of the date of the taking for the duration of the taking.”
 
28.   Title to Building.  Simultaneously with the execution of this Lease,
Lessee shall execute and deliver to the County a Deed for the Building in the
form of Exhibit “B” attached hereto.
 
29.   Effective Date.  The term “Effective Date” shall mean the date this
Amendment is last executed by the County and Lessee.
 
30.   Captions and Headings.  Captions and headings used herein are solely for
the convenience of the parties and shall not be deemed to limit or affect the
terms contained herein.
 
31.   Conflict.  In the event of a conflict between the terms and provisions of
this Amendment and the terms of the Lease, this Amendment shall govern.
 
32.   Corporate Headquarters.  The Building and building located at 1050
Caribbean Way, Miami, Florida (the "1050 Building") shall remain Lessee's United
States headquarters during the Term of this Lease unless the change in the
United States headquarters of Lessee is changed as a result of a corporate
merger or the sale of substantially all of the assets of Lessee to an entity not
affiliated or owned or controlled in part by Lessee or its subsidiaries,
divisions or affiliates.
 
33.   Ratification.  Except as herein modified the County and Lessee ratify and
reaffirm all the terms and provisions of the Lease.
 

9 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment has been executed and delivered as of the
date first above written.
 
 
 
 
Attest: /s/ Gene Spencer
Assistant Clerk
MIAMI-DADE COUNTY, FLORIDA,
a political subdivision of the State of Florida
 
 
By:/s/ Alina T. Hudak
Name: Alina T. Hudak
Title:  County Manager
 
Date Executed: 8/3/11
   
Approved as to form and legal sufficiency:
 
/s/ Richard Seavey
Assistant County Attorney
 
 
 
 
Witnesses:
 
/s/ Marta I. Barrios
Print Name:Marta I. Barrios
 
 
/s/ Jon Jaffe
Print Name:Jon Jaffe
ROYAL CARIBBEAN CRUISES LTD., a Liberian corporation
 
By:/s/ Adam M. Goldstein
Name: Adam M. Goldstein
Title: President & CEO
          Royal Caribbean International
 
Date Executed: July 14, 2011
 
   

 
 
 
10
 

--------------------------------------------------------------------------------

 
EXHIBIT “A”
 
REPAIRS
 
 
 
Project
Estimated Completion Date
 
Repair heating units
 
 
 Summer 2012
 
Replace all broken tiles in restrooms
 
 
November 2011
 
 
Replace all permanently stained and rusted AC diffusers
 
 
August 2011
 
Replace rusted day care restroom accessories
 
 
August 2011
 
Replace 1080 cooling tower
 
 
August 2011
 
Replace fabric awnings between 1050 and 1080 buildings
 
 
September 2011
 
In parking garage install new evacuation maps in all stairwell entrances; repair
all egress, exit, and stairwell lights
 
 
August 2011

 
 
11
 

--------------------------------------------------------------------------------

 
EXHIBIT “B”
 
Prepared by:
Debra Herman, Esq
111 N.W. First Street
Suite 2810
Miami, Florida  33128
 
DEED
 
THIS DEED, made this ___ day of ________________, 2011, between ROYAL CARIBBEAN
CRUISES LTD., a Liberian corporation, 1050 Caribbean Way, Miami, Florida 33132
(the "Grantor"), and MIAMI-DADE COUNTY, FLORIDA, a political subdivision of the
State of Florida, formerly known as Metropolitan Dade County, Florida (the
"Grantee"),
 
WITNESSETH:
 
Grantor for and in consideration of the sum of Ten Dollars ($10.00) to it in
hand paid to Grantee, and other good and valuable consideration, the receipt and
sufficiency of which is acknowledged, does hereby grant, convey and quit claim
unto Grantee, its successors and assigns forever, all right, title and interest,
of Grantor, if any, in and to the following property situate, lying and being in
Miami-Dade County, Florida and further described in Exhibit “A” attached hereto
and made a part hereof (the “Property”) without any representation and warranty
express or implied with regard to the Property (other than as to the
“Improvements” as specifically set forth herein).  Grantor does also hereby
grant, convey and sell to Grantee, its successors and assigns forever, all
right, title and interest of Grantor in and to the building and all leasehold
improvements constructed by Grantor upon the Property, including but not limited
to all walls, windows, pipes, conduits, electrical wiring, ducting, air
conditioning and other fixtures, as set forth in Exhibit “B” (referred to herein
as the “Improvements”).
 
Grantor does, for itself and its heirs, successors, assigns, executors and
administrators, covenant to and with Grantee, its successors and assigns, that
it is the lawful owner of the Improvements, that the Improvements are free from
all liens and encumbrances in favor of any person claiming by, through or under
Grantor, that it has good right to sell the Improvements, and that it will
warrant and defend the sale of the Improvements hereby made, unto Grantee, its
successors and assigns against the lawful claims and demands of all persons
whomsoever except for those who may claim or demand by, through or under
Grantee, subject, however, to the rights of Grantor under the terms of a certain
Office Building Lease Agreement dated January 18, 1994 by and between Grantor
and Grantee, as amended by that certain First Amendment to Lease dated
___________ ___, 2011 by and between Grantor and Grantee (collectively, the
"Lease").  This Deed does not affect Grantor's rights or Grantee's obligations
under the Lease.
 
Such conveyance does not include any and all of Grantor’s movables or
personalty, tools, machinery, furniture, equipment and other tangible property
in or on the Improvements or the Property, as such items are described in
Article 14.1.A. of the Lease; the antenna, microwave, satellite, or other
communications system installed or to be installed on the roof, as described in
Article 35 of the Lease; and all of Lessee’s signs, wheresoever located in or on
the Leased Premises, as described in Article 17 of the Lease.
 
12
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Grantor has hereunto set its hand and seal this ___ day of
____________, 2011.
 
Signed, sealed and
delivered in presence
of Witnesses:
 
 

 
__________________________________
Print Name: ______________________ 
 
 
__________________________________
Print Name: ______________________ 
 
   ROYAL CARIBBEAN CRUISES LTD.,
a Liberian corporation
 
 
By ________________________ (SEAL)
      Name: ________________________                        
      Title:   ________________________ 

 
 
 
STATE OF FLORIDA                 )
)  ss
COUNTY OF DADE                    )
 
The foregoing instrument was acknowledged before me the ____ day of
_____________, 2011, by __________________________ as _________________ of Royal
Caribbean Cruises Ltd., a Liberian corporation, on behalf of the
corporation.  He/she is personally known to me or produced
__________________________ as identification.
 


                               __________________________________ 
                                        Notary Public
 
The foregoing was accepted and approved on the _____ day of _____________, 2011,
by Resolution No. ____________ of the Board of County Commissioners of
Miami-Dade County, Florida.
 
                               __________________________________         
                                  Assistant County Manager
 
ATTEST:   HARVEY RUVIN,
   Clerk of said Board
 
By:________________________
    Deputy Clerk
 
Approved as to form and legal sufficiency
 
By: ________________________                                                  
    Assistant County Attorney

13 
 

--------------------------------------------------------------------------------

 
 
1080 Lease

Exhibit A to the Deed
 
A tract of land lying within the boundary of the Port of Miami, Dodge Island,
Dade County, Florida.  Being more particularly described as follows:  Commence
at the south face of the south bulkhead of Dodge Island, said point being
bulkhead range line station 51 + 58 west/0 + 00 north as set by the Port of
Miami, engineering section; thence northeasterly along range line station 51 +
58 for 100 feet to a point; thence northwesterly at right angles to the last
described course along bulkhead range line station 1 + 00 north for 0.93 feet;
thence N25° 04' 22"E along the range line station 51 + 58.93 for 457.00 feet to
the Point of Beginning; thence continue N25° 04' 22"E for 26.26 feet; thence
N17° 34' 52"E for 124.55 feet and tangent to a curve, said curve having a radius
of 48.00 feet and a central angle of 77° 34' 55"; thence along said curve and to
the left an arc distance of 64.99 feet to a point of reverse curve, for a curve
having a radius of 278 feet and a central angle of 32° 23' 22"; thence along
said curve and to the left an arc distance of 157.15 feet; thence N27° 36' 41"W
for 75.37 feet to a point tangent to a curve having a radius of 550.00 feet and
a central angle of 10° 34' 55"; thence along said curve and to the left an arc
distance of 101.58 feet to a point of compound curve, for a curve having a
radius of 950.00 feet and a central angle of 08° 34' 35"; thence along said
curve and to the left an arc distance of 142.20 feet; thence S25° 04' 22"W for
155.91 feet; thence N64° 55' 38"W for 100.00 feet; thence S25° 04' 22"W for
180.00 feet; thence N64° 55' 38"W for 144.00 feet; thence S25° 04' 22"W for
13.00 feet; thence N64° 55' 38"W for 27.00 feet; thence S25° 28' 45"W for 52.00
feet; thence S64° 55' 38"E for 752.97 feet to the Point of
Beginning.  Containing 168,295.75 S.F. or 3.86 acres (±).
 
 
 

 
 

--------------------------------------------------------------------------------

 

Exhibit B to the Deed
 
The six (6) story office building, containing approximately 180,000 gross square
feet, and related improvements constituting the “Project”, as defined in that
certain Master Agreement entered into January, 18, 1994, by and between
Miami-Dade County, Florida, a political subdivision of the State of Florida,
formerly known as Metropolitan Dade County, Florida (the “County”) and Royal
Caribbean Cruises Ltd. (“Lessee”) and constituting also the “Leased Premises,”
as defined in that certain Office Building Lease Agreement dated January 18,
1994 between the County and Lessee, as amended by that certain First Amendment
to Lease dated ________ ___, 2011 by and between the County and Lessee
(collectively, the “Lease”). The Project and the Leased Premises are located at
1080 Caribbean Way, Miami, Florida 33132, upon the real property legally
described as follows:
 
A tract of land lying within the boundary of the Port of Miami, Dodge Island,
Dade County, Florida.  Being more particularly described as follows:  Commence
at the south face of the south bulkhead of Dodge Island, said point being
bulkhead range line station 51 + 58 west/0 + 00 north as set by the Port of
Miami, engineering section; thence northeasterly along range line station 51 +
58 for 100 feet to a point; thence northwesterly at right angles to the last
described course along bulkhead range line station 1 + 00 north for 0.93 feet;
thence N25° 04' 22"E along the range line station 51 + 58.93 for 457.00 feet to
the Point of Beginning; thence continue N25° 04' 22"E for 26.26 feet; thence
N17° 34' 52"E for 124.55 feet and tangent to a curve, said curve having a radius
of 48.00 feet and a central angle of 77° 34' 55"; thence along said curve and to
the left an arc distance of 64.99 feet to a point of reverse curve, for a curve
having a radius of 278 feet and a central angle of 32° 23' 22"; thence along
said curve and to the left an arc distance of 157.15 feet; thence N27° 36' 41"W
for 75.37 feet to a point tangent to a curve having a radius of 550.00 feet and
a central angle of 10° 34' 55"; thence along said curve and to the left an arc
distance of 101.58 feet to a point of compound curve, for a curve having a
radius of 950.00 feet and a central angle of 08° 34' 35"; thence along said
curve and to the left an arc distance of 142.20 feet; thence S25° 04' 22"W for
155.91 feet; thence N64° 55' 38"W for 100.00 feet; thence S25° 04' 22"W for
180.00 feet; thence N64° 55' 38"W for 144.00 feet; thence S25° 04' 22"W for
13.00 feet; thence N64° 55' 38"W for 27.00 feet; thence S25° 28' 45"W for 52.00
feet; thence S64° 55' 38"E for 752.97 feet to the Point of
Beginning.  Containing 168,295.75 S.F. or 3.86 acres (±).
 
 
 
 
 
 
 
 
 
 
 
 
 
#10434406_v4

 
 


--------------------------------------------------------------------------------
